DETAILED ACTION

Status of the Claims
The following is a Final Office Action in response to the response to amendments and remarks dated 25 April 2022.
Claims 1, 3, 5-8, and 16-20 have been amended.
Claims 1, 3, 5-8, and 16-20 are pending have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
As an initial note, Applicants remarks regarding Gauvin fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicants’ arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  Applicants have not explained how the Examiner has erred to each ground of rejection contested.  
Applicants’ argue that “Gauvin develops, publishes, and/or distributes the applications using the social networking environment and the application development utility. This fact is important, because in Gauvin the social networking environment already exists and is established. See, for example, Gauvin FIG. 3A. See also paragraph [0028], which indicates that the application development utility (quoted by the Examiner) is implemented on one or more servers linked to at least one server application that enables a social network environment, or links to one. See also paragraph [0094], which indicates that the social network is enabled by a social network system (106a) that is defined by the system for use by developer users;” however the Examiner respectfully disagrees.  Here, the applications developed in Gauvin are able to be a social network application.  The Examiner notes that Gauvin expressly discloses how “The use of social networking in this new and innovative way provides significant advantages to developers (who can market application effective and develop "derivative" applications that based on requirements of very specific market segments) and to application users who in turn hear about and are able to use applications that are highly tailored to their demands or desires. It should be understood that the platform (100) may include the various tools, and may support the various operations, that may be based on best practices to build extensive social networks, manage social networks, and design and deploy social media based marketing campaigns (Gauvin ¶134)” which clearly discloses the ability to build a social network.  Gauvin next discusses “The platform (100) may also be used to create feature rich, possibly customized areas used by enterprise clients for example application development companies or businesses who develop mobile applications for example as part of their business or promotion of their goods/services. However, the configuration of such areas may be subject to service fees, and the use of such areas may be subject to additional subscription fees. These areas may function as a "private social network" dedicated to an enterprise and its developers, who may log into such area using credentials specified by the enterprise client of the social networking environment (104). All information generated within the private social network is kept private within that network, and is not made available via the broader social networking environment (104), and is made accessible to users who are part of an enterprise defined group of users only (Gauvin ¶219)” which clearly discloses the ability to build a social network application as a private social network dedicated to an enterprise and its developers.  Furthermore, Claim 5 of Gauvin recites “The computer system of claim 4, wherein the social networking service, or a social networking platform linked to the social networking service, enables users of the computer system to build and manage their social network, and the computer system enables the users who are registered to the computer system as controlling the application to: (a) distribute applications using their social network; (b) solicit feedback regarding applications, or development versions of applications, from their social network; and (c) collaborate with members of their social network to develop and distribute applications.”  However, for the sake of compact prosecution, the Examiner refers Applicants to the updated rejection below.  
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauvin et al. (US PG Pub. 2015/0135160) further in view of Jamjoom et al. (US PG Pub. 	).

As per claim 1, Gauvin discloses a computer implemented method of creating a social networking platform comprising (The application development utility enables one or more development users to develop, publish and/or distribute one or more applications using one or more resources of the application development utility and the social networking environment, Gauvin Abstract; method, ¶34; computer network, computer system, computer programs, ¶38): 
selecting modular features from a plurality of modular features (the user uses the application development utility to access a visual programming environment to arrange and configure the application feature objects and the one or more associated user interface items so as to enable the composition of a functional application, Gauvin ¶35; It should be understood that the platform (100) may link to and utilize various data sources, for example for the purpose of supporting development and deployment of applications (102).  Data sources may be selected and adapted for use by an application (102) for example by selecting visually represented objects that may be mapped in the platform (100) to data, databases, web services, or cloud services, thereby linking data streams to an application (102), ¶40 and ¶166; see also ¶163 and ¶170) (Examiner notes the ability to visually arrange and configure the application feature objects as the equivalent to the selecting of the modular features);
automatically generating, based on the plurality of modular features a server backend for hosting the social networking platform, wherein automatically generating further comprises: (the application development utility dynamically building the application based on the application feature objects and the one or more user interface items so as to enable one or more application users to access the application using one or more network connected devices via the server application; [0033] wherein the server application enables the user to develop, publish and distribute the application by means of the social networking environment, Gauvin ¶32-¶33; back end management features, ¶41; the platform (100) enables the creation of a virtual machine for each application that enables user-defined computations for the application.  For other application operations, the platform (100) provides a wrapper for the application (100) and the development process in the background links the application to one or more applications features from one or more libraries linked to the platform (100), ¶168; see also ¶107 discussing the ability to write scripts that can be run on the server and access server-side functions) (Examiner notes the ability to dynamically build the application, including background links and backend management as the equivalent to automatically generating a server backend based on the selected modular features);
generating an application programming interface (API), a persistent data store, a media storage, and a communication protocol for the social networking platform (the system has been designed to be scalable in order to support millions of users. Each component, library, platform, and technology may be selected and implemented to allow the system to scale using both horizontal (functional decomposition) and vertical (computational resource allocation) scaling principles. The system may be decomposed into a network of computing nodes each performing a single function, and where nodes communicate through an asynchronous API. Adding more power to a function means adding more nodes performing that function. Adding more functions means adding more nodes doing these new functions. In this design each function can independently scale based on the systems requirements by dynamically adding more nodes. All these notes in this implementation are in the cloud, Gauvin ¶121); 
setting up software to access the media storage of the social networking platform (software as a service, Gauvin ¶77; utilized various data sources, ¶166; creation of a virtual machine, ¶168); 
generating a content management system (CMS) of the social networking platform (The application may be deployed in a number of ways. In one aspect, deployment is achieved by means of "publication" of the invention which is user initiated. Once initiated, the platform (100) in one implementation is operable to initiate one or more operations related to deployment such as (A) creation of an application home page, (B) pushing notifications regarding applications to other social networks, (C) testing of application code, (D) copying of resources as required based on application features, (E) creation of database records for end users, and (F) notification of events to "friends" within the social network (such as publication of an application within a domain of mutual interest), Gauvin ¶167; access management utility, ¶74 and ¶134); and 
populating the social networking platform with content (This triggers one or more distribution processes enabled by the publication system (114). For example the analytics engine (122) may automatically generate semantically relevant information for generating keywords for enabling advertising, and for populating recommendation areas of web pages described above, embedding of advertisement gadgets, linking to associated web pages within the social networking environment (104), and also optionally to external social networks, Gauvin ¶191);
automatically generating, using the plurality of modular features and the content as a basis, a front-end application for use with the social networking platform, wherein the front-end application is further concurrently generated in a plurality of programming languages associated with a plurality of app stores (wherein the application development service dynamically builds the application based on the application attributes, application feature objects, and the one or more user interface items, so as to enable one or more application users to access the functions and features of the application by connecting to the computer system using their network connected computer device or mobile device, Gauvin ¶39; definition of the user interface for the application, ¶163-¶164);
automatically compiling the front-end application  (the platform (100) also integrates a publishing system (114), which is best understood as one or more utilities, that are operable to collect the program code, assets, libraries, and various components together to assemble an application (102) that may be distributed within the platform (100) that make an application and combines them to form a complete application to be distributed, Gauvin ¶86; The compilation sub-system may enable compilation of visual programs written in the M data flow language.  Compiled programs are returned to the development tool for development testing, ¶104; see also ¶148); and
releasing, for use with the social networking platform, the front-end application in the plurality of app stores (publishing application, Gauvin ¶38 and ¶64; application store, ¶47; integrates publishing application, ¶86);
While Gauvin discloses the ability to enable programming using a single language to create applications (102) that the system is operable to publish automatically to multiple platforms.  For example the platform (100) is configured to enable the distribution of the applications to all main major mobile device platforms (Gauvin ¶237), Gauvin does not expressly disclose the ability to compile the applications generated in the plurality of programming languages. 
However, as Gauvin is able to publish automatically to multiple platforms, it would have been obvious at the effective filing of the invention to automatically compile all of the applications generated in a plurality of programming languages.  Gauvin clearly exhibits the capability to compile into Python, so it would be obvious to repeat the process steps for a plurality of other languages (which may be required by the platforms), because duplication is obvious, (See MPEP 2144.04.VI.B). The duplication of parts (or steps) has no patentable significance unless a new and unexpected result is produced.  Examiner finds no evidence that performing the processes in claim 1 for a plurality of programming languages would produce new and unexpected results as compared to performing the processes in claim 1 in one language or for multiple platforms.
The Examiner also notes that the programming languages are simply a design choice which would be obvious to try as there is a finite number of predictable types of programming language (See MPEP 2144.05.B).
Both the Gauvin and the Jamjoom references are analogous in that both are directed towards/concerned with application building.  Gauvin teaches the ability to build the social network, but does not expressly disclose configuring metric software and domain name server (DNS) records used to access the server backend. 
However, Jamjoom teaches configuring metric software and domain name server (DNS) records used to access the server backend (a domain name server (DNS) component 314 interfaces with existing domain name system functionality to seamlessly map API endpoints to service or extension (in other embodiments, this mapping can be done manually without use of component 314). By controlling the DNS entries it is possible to make all the API endpoints, extended or not, appear to emanate from the same place (for example, via a prefix to platform 400). The DNS entries allow API extender 312 to route programmer queries to the correct extension, Jamjoom ¶57 and ¶61).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Jamjoom’s method of extending application programming interfaces for application building in Gauvin’s system to improve the system and method with reasonable expectation that this would result in a social network application management system that is able to operate with a backend server and improve the app developer routing.  
The motivation being currently, application programming interfaces (APIs) are controlled by service providers who expose APIs for their services. These APIs are slow to evolve (it is up to the service provider to decide whether to add a new feature or make a change), and typically do not suit any particular application (“app”) developer's needs. Today, developers create client-side libraries which allow the developers to more easily consume the APIs (i.e., make the existing APIs more friendly to work with); however, these libraries may not be broadly shared, are often tied to one programming language, and are hard to find (e.g., not bundled with the API). This results in an inconsistent user experience. The library approach also suffers from an inconsistent and ad hoc approach to updates.  As compared to the prior-art library approach, one or more embodiments advantageously extend APIs without service provider involvement (i.e., without involvement of the service provider who provides the basic API to facilitate use of their service); achieve API extensions that provide a more compatible, consistent, and/or consumable API experience; and/or provide a platform and/or service to make the extension of APIs easier (Jamjoom ¶49-¶50).

As per claim 3, Gauvin and Jamjoom disclose as shown above with respect to claim 1.  Gauvin further discloses wherein the modular features specific actions and activities that are placed on a main page of the front-end application (wherein the application development service dynamically builds the application based on the application attributes, application feature objects, and the one or more user interface items, so as to enable one or more application users to access the functions and features of the application by connecting to the computer system using their network connected computer device or mobile device, Gauvin ¶39; fully functional social network, dynamic web presentment utility, ¶130; Application public pages are configured by authorized users by operation of the preferences utility (130) by configuring within the private web area of that user the application home page, as shown in FIG. 4.  The application public page may contain various information regarding a particular application (100) including for example (A) summary of key features of the application (100), (B) ranking information for the application (100), as determined by operation of user metrics and feedback automatically collected by the analytics engine (122), and which may be filtered by the authorized user for selective display on the application publication pages, (C) if authorized by consumers, a list of platform users who have subscribed to this application, (D) external feeds regarding the application (100) such as external review and feedback posted to third party websites, (E) promotional material such as user guides (linked to the registered user's store on the database (108), contests or social games enabled by the gaming utility (132) of the platform (100), and (F) other possible tools or features to promote the adoption and use of applications (102), ¶134).

As per claim 16, Gauvin and Jamjoom disclose as shown above with respect to claim 3.  Gauvin further discloses labeling users of the social networking platform with a number of tags that describe attributes of the users; selecting specific tags, from the number of tags, corresponding to selected ones of the users that an owner of the social networking platform wishes to target; sending targeted content to the selected ones of the users that are associated with said specific tags (the computer system uses logs and analyzes automatically social media feeds associated with users to discover interests of users in applications and generate data for promoting applications to groups of users, Gauvin ¶49, ¶91; see also friends sub-system, ¶109 and using keywords, ¶114-¶115; see also fully functional social networking environment) (Examiner notes the groups for targeting as the labeling of member with specific attribute tags).

As per claim 17, Gauvin and Jamjoom disclose as shown above with respect to claim 16.  Gauvin further discloses wherein the specific tags are based on specific attributes provided by a user when the user registers to use the social networking platform and further wherein the specific tags are dynamically generated based on attributes of the user as the user uses the platform (the computer system uses logs and analyzes automatically social media feeds associated with users to discover interests of users in applications and generate data for promoting applications to groups of users, Gauvin ¶49, ¶91; member profile, ¶130-¶131; see also friends sub-system, ¶109 and using keywords, ¶114-¶115; see also fully functional social networking environment).

As per claim 18, Gauvin and Jamjoom disclose as shown above with respect to claim 16.  Gauvin further discloses wherein the targeted content comprises messages (comments, messages, Gauvin ¶109-¶113).

Claims 5-8 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauvin et al. (US PG Pub. 2015/0135160) and Jamjoom et al. (US PG Pub. 2016/0246592) further in view of Payne et al. (US PG Pub. 2008/0307320).

As per claim 5, Gauvin and Jamjoom disclose as shown above with respect to claim 1.  Gauvin further discloses selecting a set of actions to feature on a front page of the front-end application  (wherein the application development service dynamically builds the application based on the application attributes, application feature objects, and the one or more user interface items, so as to enable one or more application users to access the functions and features of the application by connecting to the computer system using their network connected computer device or mobile device, Gauvin ¶39; definition of the user interface for the application, ¶163-¶164). 
The Gauvin, Jamjoom, and the Payne references are analogous in that both are directed towards/concerned with social networking.  Gauvin teaches the ability to build the social network, but does not expressly disclose creating badges tied to performing the set of actions; awarding badges to users of the social networking platform for performing ones of the set of actions.
However, Payne teaches creating badges tied to performing the set of actions; awarding badges to users of the social networking platform for performing ones of the set of actions (attribution of users, recognition of users sharing content, Recognition by nickname, name and/or photo on pages that leverage this re-usable content.  The system's use of attribution to reward contributors of message patterns may beneficially result in behavioral or aesthetic changes in the messaging itself. Payne ¶161-¶165) (Examiner interprets nickname/photo on pages or the aesthetic changes to the message as the badges).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Payne’s method of recognition of users in Jamjoom and Gauvin’s system to improve the system and method with reasonable expectation that this would result in a social network management system that is able retrieve and analyze data from the usage of the social network.  
The motivation being a drawback of current systems is that they may require users who wish to collaborate in many cases to register, download, or share in advance a software module.  This condition precedent may be inefficient in that it adds a step to the collaboration process, and may discourage some from interacting. Further, in order to ask follow-up questions, a user must often generate new questions without the benefit of the context of the prior questions.  Based on the foregoing, it would be highly desirable to improve the relative value of the message content and its environment.  By way of one example only, it would be advantageous to be a system that builds upon prior questions and suggests follow-up questions based on prior questions in a thread, and allows a user to share questions and receive answers in an efficient, prescribed format within a trusted circle or group of recipients (Payne ¶13-¶15). 

As per claim 6, Gauvin, Jamjoom, and Payne disclose as shown above with respect to claim 5.  Payne further teaches displaying the users who performed a threshold number of featured actions on a leaderboard (leaderboard, Payne ¶162).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Payne’s method of recognition of users in Jamjoom and Gauvin’s system to improve the system and method with reasonable expectation that this would result in a social network management system that is able retrieve and analyze data from the usage of the social network.  
The motivation being a drawback of current systems is that they may require users who wish to collaborate in many cases to register, download, or share in advance a software module.  This condition precedent may be inefficient in that it adds a step to the collaboration process, and may discourage some from interacting. Further, in order to ask follow-up questions, a user must often generate new questions without the benefit of the context of the prior questions.  Based on the foregoing, it would be highly desirable to improve the relative value of the message content and its environment.  By way of one example only, it would be advantageous to be a system that builds upon prior questions and suggests follow-up questions based on prior questions in a thread, and allows a user to share questions and receive answers in an efficient, prescribed format within a trusted circle or group of recipients (Payne ¶13-¶15).

As per claim 7, Gauvin, Jamjoom, and Payne disclose as shown above with respect to claim 5.  Gauvin further discloses creating subgroups that feature different actions, in the set of actions, on the front page of the front-end application (The friends sub-system may provide one or more features for managing and associating users with each other.  Similarly, the groups sub-system may provide one or more features for managing and associating groups of users, apps, and comments, Gauvin ¶109).

As per claim 8, Gauvin, Jamjoom, and Payne disclose as shown above with respect to claim 5.  Gauvin further discloses wherein the users able to access the subgroup are selected by the platform owner (The friends sub-system may provide one or more features for managing and associating users with each other.  Similarly, the groups sub-system may provide one or more features for managing and associating groups of users, apps, and comments, Gauvin ¶109).

As per claim 19, Gauvin, Jamjoom, and Payne disclose as shown above with respect to claim 7.  Gauvin further discloses labeling the users of the social networking platform with a number of tags that describe attributes of the users; wherein ones of the users able to access the subgroups are selected based on ones of the number of tags associated with the ones of the users (the computer system uses logs and analyzes automatically social media feeds associated with users to discover interests of users in applications and generate data for promoting applications to groups of users, Gauvin ¶49, ¶91; see also friends sub-system, ¶109 and using keywords, ¶114-¶115; see also fully functional social networking environment).
 
As per claim 20, Gauvin, Jamjoom, and Payne disclose as shown above with respect to claim 19.  Gauvin further discloses wherein the ones of the number of tags are based on specific attributes provided by a user when the user registers to use the social networking platform, and further wherein the ones of the number of tags are dynamically generated based on attributes of the user as the user uses the platform (the computer system uses logs and analyzes automatically social media feeds associated with users to discover interests of users in applications and generate data for promoting applications to groups of users, Gauvin ¶49, ¶91; member profile, ¶130-¶131; see also friends sub-system, ¶109 and using keywords, ¶114-¶115; see also fully functional social networking environment).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629